[Cite as State v. David, 2021-Ohio-4004.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                       :   APPEAL NO. C-210227
                                                         TRIAL NO. 21CRB-3010
        Plaintiff-Appellee,                          :
                                                             O P I N I O N.
  vs.                                                :

CLAYTON DAVID,                                       :

    Defendant-Appellant.                             :




Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 10, 2021


Andrew W. Garth, City Solicitor, William T. Horsley, City Prosecutor, and Connor
E.Wood, Assistant City Prosecutor, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Krista Gieske, Assistant
Public Defender, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS



W INKLER , Judge.

       {¶1}   Clayton David appeals his conviction, after a bench trial, for domestic

violence, in violation of R.C. 2919.25(A). David contends his conviction must be

reversed because the testimony of the prosecuting witness was not credible and the

trial court improperly admitted evidence of uncharged “other acts” in contravention

of Evid.R. 404(B). For the following reasons, we affirm.

                      Background Facts and Procedure

       {¶2}   David was charged with domestic violence against Destiny Cook

relating to an incident that occurred on the evening of February 20, 2021, at Cook’s

house. At that time, David and Cook had been in a long-term romantic relationship

and shared one child, A.D., a four-year-old daughter.

       {¶3}   Cook testified that the incident began shortly after she returned to her

house with A.D. They entered through the front door and expected to find an empty

house because she and David had broken up and he was not supposed to be there.

When she saw David on the stairs, she accused him of mistreating another one of her

children. David “darted” down the steps and “attacked” A.D. Cook then dove atop

A.D. to protect her. David began lashing Cook and A.D. with a leather belt. Cook

tried to escape out the front door with A.D. but tripped. David then resumed the

lashing and struck A.D.’s elbow, causing a welt where the metal buckle made contact

with her body.    When the attack stopped, Cook pretended the attack had not

happened to avoid further harm.

       {¶4}   After putting A.D. to bed in an upstairs bedroom and telling David she

was not going to call the police, Cook seized an opportunity to go into the bathroom

and quickly sent a text message to her sister, apparently alerting her to the situation.

Cook then went back downstairs and David followed her. When he caught up to her,



                                           2
                      OHIO FIRST DISTRICT COURT OF APPEALS



David grabbed her and dragged her to the kitchen where he choked her with his

hands until she lost consciousness. The choking left red marks on her neck.

       {¶5}    Cook awoke lying on the floor and shaking. David helped her to her

feet. Cook’s sister arrived, followed by the police, whom her sister had called. Cook

did not seek medical attention for her injuries, but showed the investigating police

officer the marks on her neck and the welt on A.D.’s elbow. The police officer took a

photograph of the marks on Cook’s neck, and that photograph was admitted into

evidence during the officer’s testimony. While the officer did not photograph A.D.’s

injury, he testified that he saw the welt.

       {¶6}    David’s testimony contradicted that of Cook’s in many respects. He

said that on the night of the altercation, he and Cook were not completely broken up,

as he had told her he would not move out of the house until he received his tax

return. Further, he contended that Cook could not have entered through the front

door of the house that evening, because he had latched the chain on the front door in

addition to locking the door with a key. He believed, based on sounds he heard, that

Cook entered through a window and then tripped on furniture, potentially injuring

her neck.

       {¶7}    David additionally testified that he did not harm Cook or A.D. at all

that evening. According to David, when he came downstairs to confirm it was Cook

and A.D. who entered, he and Cook argued over his Facebook posts. Thinking that

she was baiting him into doing something so she could call the police, he returned

upstairs to play video games. He eventually returned downstairs because Cook was

“talking crazy” in front of A.D., accusing him of dragging Cook’s older child by the

hair. When he took control of A.D. and asked her questions about the accusation,

Cook “yanked” A.D. out of his hand and yelled at him. The arguing ended without a



                                             3
                         OHIO FIRST DISTRICT COURT OF APPEALS



physical confrontation and he returned upstairs. A short time later, Cook’s sister

appeared and the arguing restarted. Two or three minutes later, the police arrived.

       {¶8}    After considering this evidence, the trial court found David guilty of

committing domestic violence against Cook. David now appeals.

       {¶9}    In his first assignment of error, David contends that his conviction for

domestic violence was against the manifest weight of the evidence. The offense of

domestic violence is proscribed in pertinent part by R.C. 2919.25(A), which provides

that “[n]o person shall knowingly cause or attempt to cause physical harm to a family

or household member.” David argues Cook’s testimony that he harmed her was not

credible.

       {¶10} We have reviewed the entire record, and we do not find that the trial

court lost its way and created a manifest miscarriage of justice when it credited

Cook’s testimony and discredited David’s. See State v. Thompkins, 78 Ohio St.3d

380, 387, 678 N.E.2d 541 (1997). The credibility of witnesses is a question primarily

for the trier of fact.    State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967),

paragraph one of the syllabus.

       {¶11} Cook’s testimony that David had whipped her as she protected A.D.

was corroborated to some degree by the investigating officer’s testimony that he saw

a welt on A.D’s elbow. Additionally, Cook’s testimony that David had choked her was

corroborated by the photograph of the red marks on her neck and the testimony of

the investigating officer who saw the marks. David’s explanation of those injuries

was not compelling. Because David’s conviction was not against the manifest weight

of the evidence, we overrule David’s first assignment of error.

       {¶12} In his second assignment of error, David argues the trial court erred by

admitting evidence of uncharged misconduct over his objection. The challenged



                                            4
                     OHIO FIRST DISTRICT COURT OF APPEALS



evidence involved Cook’s testimony that David physically attacked A.D. shortly after

she and A.D. entered the house, and the investigating officer’s testimony that he

observed an injury on A.D.’s elbow, which corroborated Cook’s unobjected-to

testimony that David had struck A.D. with a belt during his assault on Cook.

       {¶13} David maintains this testimony was inadmissible because he was not

on trial for assaulting A.D. and it was simply propensity evidence. He cites the

provision of Evid.R. 404(B) that forbids evidence of “other crimes, wrongs, or acts”

to prove the defendant’s character or propensity to commit crime, but allows such

evidence under proscribed circumstances when it is “probative of a separate,

nonpropensity-based issue.” See State v. Hartmann, 161 Ohio St.3d 214, 2020-

Ohio-4440, 161 N.E.3d 651, ¶ 22.

       {¶14} Evid.R. 404(B), however, does not apply to acts that are not

“independent” of the charged crime. State v. Mann, 19 Ohio St.3d 34, 482 N.E.2d

592 (1985), paragraph one of the syllabus (“Prosecution evidence that a defendant

has committed other crimes, wrongs or acts independent of the offense for which he

is on trial is not generally admissible to demonstrate that the defendant has a

propensity for crime or that his character is in conformity with the other acts.”).

       {¶15} We realized this distinction in State v. Green, 117 Ohio App.3d 644,

691 N.E.2d 316 (1st Dist.1996), involving a prosecution for the armed robbery of a

bank and the receipt of stolen property.        In part, we determined that evidence

showing the defendant was involved in a car accident 45 minutes after the robbery,

while driving a car similar the car reported as fleeing the bank, and that he left the

accident scene, was not “other acts” evidence governed by Evid.R. 404(B).             We

arrived at this conclusion because “[t]he evidence concerning the automobile

accident and subsequent conduct of [Green] is ‘an integral part of the immediate



                                            5
                      OHIO FIRST DISTRICT COURT OF APPEALS



context’ of the armed robbery charge and tends ‘logically to prove’ that appellant was

the perpetrator.” Id. at 654, citing State v. Long, 64 Ohio App.3d 615, 617, 582

N.E.2d 626 (9th Dist.1989); see State v. Rocker, 10th Dist. Franklin No. 97APA10-

1341, 1998 WL 614610 (Sept. 1, 1998) (Testimony that marijuana was found on

defendant’s person after his arrest for constructive possession of cocaine was not

“other acts” evidence for purposes of Evid.R. 404(B) in a prosecution for possession

of cocaine, where that evidence tied defendant to cocaine found under the seat of a

car in close proximity to further quantities of marijuana); State v. Bogan, 8th Dist.

Cuyahoga No. 72278, 1998 WL 456498, *2 (Aug. 6, 1998) (“Evid.R. 404(B) does not

apply if the acts in question are intrinsic as opposed to extrinsic, i.e. the acts are part

of the events in question or form part of the immediate background of the alleged act

which forms the basis for the crime charged”).

       {¶16} This analysis is similar to the Ohio Supreme Court’s discussion of the

admissibility of conduct demonstrating “scheme, plan or system” under R.C.

2945.59, which codifies the exceptions to the general rule concerning evidence of

uncharged misconduct. See State v. Curry, 43 Ohio St.2d 66, 72-73, 330 N.E.2d 720

(1975). The Curry court recognized “two general factual situations” implicating that

exception to the prohibition on evidence of other acts. Id. at 73. Relevant here is the

first situation, where “the ‘other acts’ form part of the immediate background of the

alleged act which forms the foundation of the crime charged in the indictment.” Id.,

cited in State v. Wilkinson, 64 Ohio St.2d 308, 316, 415 N.E.2d 261 (1980).

       {¶17} This admissibility theory is referred at times to as the “res gestae”

doctrine. Weissenberger, 1 Ohio Evidence Library, Section 404.28 (2021). The

evidence of uncharged misconduct involves events “inextricably intertwined and,

thus, necessary to give the complete picture of what occurred.” Wilkinson at 318.



                                             6
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶18} David argues evidence pertaining to uncharged allegations of abuse of

A.D. implicate and contravene Evid.R. 404(B). But David’s initial attack on A.D.

immediately preceded his assault on Cook, and that assault explained why Cook was

on top of A.D. as a protective measure when David struck Cook with a belt, an

explanation central to understanding the sequence of events relating to the charged

offense. Similarly, the police officer’s testimony that A.D. appeared to have an injury

from being lashed by a belt was evidence that David lashed Cook, as it occurred at

the same time that David lashed Cook.

       {¶19} Thus, the evidence of the uncharged misconduct, which occurred

contemporaneously with the crime charged, added meaning and context to the

victim’s testimony. These are not acts collateral to the charged offense but evidence

logically proving that David knowing caused or attempted to cause physical harm to

Cook. The contested evidence is “inextricably intertwined and, thus, necessary to

give the complete picture of what occurred.”

       {¶20} Because the challenged evidence of David’s abuse of A.D. concerns

events “inextricably intertwined” with the charged offense, the challenged evidence

was not subject exclusion under Evid.R. 404(B). Consequently, we overrule the

second assignment of error.

                                    Conclusion

       {¶21} We affirm the trial court’s judgment convicting David of domestic

violence.

                                                                   Judgment affirmed.


B ERGERON , P.J., and C ROUSE , J., concur.




                                           7
                     OHIO FIRST DISTRICT COURT OF APPEALS


Please note:
       The court has recorded its own entry this date.




                                           8